Title: John Quincy Adams to Thomas Boylston Adams, 21 April 1797
From: Adams, John Quincy
To: Adams, Thomas Boylston


        
          The Hague April 21. 1797. 2 Floréal an 5.
          My dear Brother.
        
        For I suppose you must have an explanation to keep you current with the vieux stile, now-a-days.— I have received your pleasant account from Brussels of your travels thus far. Continue to write me as often as you can, and sur tout return as speedily as possible.
        I have read something in Adam Smith about the wonders performed by division of labour. I know very well the effects of its multiplication, for the moment you went away, it took me as usual au depourvu, and I am so overloaded with it, that I finish by doing little or nothing.
        The Decree or arrête against our passports was a new one, as you will find. Mr: Cutting and his friends are prevented by it from going to Paris, very much to their disappointment.
        General Pinckney and his family are here. Mr: Rutgers was here too this morning and is gone on to Amsterdam. Capt Mackay gave me no opportunity to reject the offer you mentioned; he expected to find you here, and will write you.
        I have since your departure, received letters from Mr: Short and

Mr: Waldo, at Paris, both of whom I suppose you will see. I enclose a letter for Waldo.
        Your friends here enquire after you avec interêt. We visited the Hansetowns on Tuesday and Sweden according to custom on Wednesday. This evening, we expect to see Madam Schimmelpenninck.
        You know my aversion to long Letters (to writing them I mean) and I suppose will be glad to find mine short ones. None from America since you went away.
        Your’s with the truest affection.
      